Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29th, 2021 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed March 29th, 2021, with respect to the rejections of the independent claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Kim et al (US 2013/0275626).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 14-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al (US 2006/0245264, herein “Barr”) in view of Kim et al (US 2013/0275626, herein “Kim”).


configuring the plurality of multicore processors with a first multicore processor and a second multicore processor each having a main processor core and at least one secondary processor core used for executing utility programs (Fig 1, [0007], [0012]);
synchronizing the first multicore processor with the second multicore processor such that only the main processor core of the first multicore processor synchronizes with the main processor core of the second multicore processor ([0013]);
controlling the at least one secondary processor core by means of the main processor core in a respective one of the multicore processors ([0008]);
processing the utility programs by means of the at least one secondary processor core and synchronously outputting the outputs from the plurality of multicore processors by means of the main processor core of the multicore processors ([0015]); and
synchronously outputting the outputs from the plurality of multicore processors by means of the main processor core of the multicore processor ([0008]).
Barr fails to teach wherein the method comprises generating outputs which are made available to the main processor core of a same one of the multicore processors, or wherein the main processor cores of the plurality of multicore processors are synchronized by a synchronization unit.
Kim teaches a method for synchronizing operation of a plurality of multicore processors comprising generating outputs which are made available to the main processor core of a same one of the multicore processors ([0079-0080], [0093-0094], output synchronization between computer nodes) and wherein main processor cores of the plurality of multicore processors are synchronized by a synchronization unit ([0064], [0109-0119], synchronization unit used for synchronizing computing nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Barr and Kim to utilize a synchronization unit transmit outputs between processors.  While Barr does not explicitly disclose the details of how the secondary 

Regarding claim 15, the combination of Barr and Kim teaches the method according to claim 14, wherein an input/output operation only takes place via the main processor core (Kim [0109]).

Regarding claim 16, the combination of Barr and Kim teaches the method according to claim 14, which further comprises effecting communication between the main processor core and the at least one secondary processor core by means of messages via a shared memory (Kim [0067-0068], [0186], OS controlling synchronization in memory of computer node).

Regarding claim 17, the combination of Barr and Kim teaches the method according to claim 14, wherein the main processor core transfers clock time increments to the at least one secondary processor core in a respective multicore processor of the multicore processors (Barr [0011], lockstep mode operation).

Regarding claim 18, the combination of Barr and Kim teaches the method according to claim 14, wherein a recurring system call is implemented in the utility programs of operating systems (Barr [0012], [0015]).

Regarding claim 19, the combination of Barr and Kim teaches the method according to claim 18, wherein the recurring system call in the at least one secondary processor core performs a first processing phase, in which receiving and sending of messages between the at least one secondary processor core and the main processor core is carried out, and a second processing phase, in which 

Regarding claim 20, the combination of Barr and Kim teaches the method according to claim 19, wherein the first processing phase performs the receiving and sending of the messages between the at leastPage 5 of 9Docket No. 2016P08914Application No. PCT/EP2017/063260 Prel. Amdt. dated November 27, 2018one secondary processor core and the main processor core at a synchronous time point (Barr [0011], lockstep mode operation).

Regarding claim 22, the combination of Barr and Kim teaches the method according to claim 14, which further comprises executing the utility programs in the secondary processor and the outputs are synchronously transferred to the main processor core after a delay time which is greater than a run time of the utility programs (Barr [0011]).

Claims 24 and 25 refer to a system and computer readable medium embodiment of the method embodiment of claim 14, respectively.  The above rejection for claim 14 is thus applicable to claims 24 and 25.

3.  Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barr and Kim as applied to claim 14 above, and further in view of Koga et al (US 2011/0276787, herein “Koga”).

Regarding claim 21, the combination of Barr and Kim teaches the method according to claim 14.  Barr and Kim fail to teach wherein the first processing phase generates a delay in a reaction to a clock time increment in the at least one secondary processor core per the main processor core on a basis of system calls counted between two clock time increments.
Koga teaches a method for synchronizing processing wherein a first processing phase generates a delay in a reaction to a clock time increment in at least one secondary processor core per 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Barr and Kim with those of Koga in order to utilize the clock increments to count system calls.  While Barr and Kim do not teach the explicitly details of the clock shared by the multicore processors or how the processors count time increments, using the system clock as a counter for cycles elapsed is a routine and conventional aspect of the microprocessor art.  Therefore, doing so would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.

	Regarding claim 23, the combination of Barr and Kim teaches the method according to claim 14.  Barr and Kim fail to teach the method further comprising configuring the at least one secondary processor core as a hyperthreading core.
	Koga teaches a method for synchronizing processing comprising configuring the at least one secondary processor core as a hyperthreading core ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Barr and Kim with those of Koga in order to utilize simultaneous multithreading in the multicore processors.  Hyperthreading, also known as simultaneous multithreading or SMT, is described by Koga as a well-known conventional technique (Koga [0006]).  Therefore, this combination would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/Primary Examiner, Art Unit 2182